Name: Commission Regulation (EC) No 990/1999 of 10 May 1999 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 EN Official Journal of the European Communities11. 5. 1999 L 121/3 COMMISSION REGULATION (EC) No 990/1999 of 10 May 1999 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has al- located vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs; Whereas, in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either soya-bean oil or sunflower oil; whereas the contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The supply shall cover the mobilisation of vegetable oil produced in the Community. In case of mobilisation of sunflower oil, mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements. Tenders shall cover either soya-bean oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities 11. 5. 1999L 121/4 ANNEX LOT A 1. Action Nos: 142/98 (A1); 143/98 (A2); 144/98 (A3) 2. Beneficiary (2): Angola 3. Beneficiarys representative: UTA/ACP/UE, rua Rainha Jinga 6, Luanda, Angola, Tel. (244-2) 39 13 39, fax 39 25 31, telex 0991/3397 DELCEE AN 4. Country of destination: Angola 5. Product to be mobilised (9): vegetable oil: refined soya-bean oil or refined sunflower oil 6. Total quantity (tonnes net): 500 7. Number of lots: 1 in 3 parts (A1: 300 tonnes; A2: 100 tonnes; A3: 100 tonnes) 8. Characteristics and quality of the product (3) (4) (6): Ã¯ £ § 9. Packaging (10): see OJ C 267, 13.9.1996, p. 1 (10.1 A, B and C.1) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A.(3)) Ã¯ £ § Language to be used for the markings: Portuguese Ã¯ £ § Supplementary markings: Ã¯ £ § 11. Method of mobilization of the product: mobilisation of refined vegetable oil produced in the Community. In case of mobilisation of sunflower oil, mobilisation may not involve a product manufac- tured and/or packaged under inward-processing arrangements. 12. Specified delivery stage: free at destination (7) (8) 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment: Ã¯ £ § (b) Loading address: Ã¯ £ § 15. Port of landing: Ã¯ £ § 16. Place of destination: A1: Somatrading (off port of Luanda); A2: A.M.I. (off port of Lobito) A3: SOCOSUL Ã¯ £ § Lubango (180 km from Namibe) Ã¯ £ § port or warehouse of transit: Ã¯ £ § Ã¯ £ § overland transport route: Ã¯ £ § 17. Period or deadline of supply at the specified stage: Ã¯ £ § first deadline: 15.8.1999 Ã¯ £ § second deadline: 29.8.1999 18. Period or deadline of supply at the alternative stage: Ã¯ £ § first deadline: 21.6. to 4.7.1999 Ã¯ £ § second deadline: 5 to 18.7.1999 19. Deadline for the submission of tenders (at 12 noon, Brussels time): Ã¯ £ § first deadline: 25.5.1999 Ã¯ £ § second deadline: 8.6.1999 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tender and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/West- straat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax: (32-2) 296 70 03/296 70 04 (exclu- sively) 22. Export refund: Ã¯ £ § EN Official Journal of the European Communities11. 5. 1999 L 121/5 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65). Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or the representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document: Ã¯ £ § health certificate. (5) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: the words European Community '. (6) Tenders shall be rejected unless they specify the type of oil to which they relate. (7) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (8) The successful tenderer shall bear the port costs and charges (EP-14, EP-15 and EP-17, etc.). Notwith- standing Article 15(3) of Regulation (EC) No 2519/97, the costs and charges relating to customs formali- ties on importation are borne by the successful tenderer and are deemed to be included in the tender. (9) Refined soya-bean oil meeting the following criteria: Ã¯ £ § appearance, at room temperature: clear and brilliant, Ã¯ £ § flavour and odour: bland, Ã¯ £ § free fatty acids: maximum 0,1 %, Ã¯ £ § water and impurities: maximum 0,05 %, Ã¯ £ § colour, Lovibond 5 1/4 (red/yellow): maximum 1,5/15, Ã¯ £ § peroxide value (meq/kg): maximum 2,0, Ã¯ £ § specific gravity at 20 °C: 0,91 to 0,93 g/cm3, Ã¯ £ § refractive index at 20 °C: 1,470 to 1,476, Ã¯ £ § iodine value (Wijs): 125 to 140 g/100 g. (10) Placed in 20-foot containers. The free holding period for containers must be at least 15 days.